DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 26 October 2021.

Drawings
The drawings were received on 27 September 2021.  These drawings are acceptable.

Claim Status
Claims 1-15 are pending.
Claims 7-10 are withdrawn.
Claim 3 is cancelled.
Claims 1-2, 4-6 and 11-15 are rejected.
The examiner notes that Claims 16-25 were pending and withdrawn in the Non-final Office Action. Claims 16-25 are not present in the current claim set, so it is unclear whether applicants have cancelled the aforementioned claims, or whether they remain withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


Claims 1-2, 4-6 and 11-15 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, regards as the invention.
Regarding Claim 1, the applicants claim that “part of the copper nodule-free areas are dispersed between the copper nodule-arranged areas” and later that “copper nodules are not located in the copper nodule-free areas”, taken together, these clauses render Claim 1 indefinite. Considering a single copper nodule-free area, the current claim language recites that a part of the copper nodule-free area is dispersed between the copper nodule-arranged areas. Emphasis added. There are two scenarios that arise, (i) part encompasses the entirety of the single copper nodule-free area, or (ii) part does not encompass the entirety of the single copper nodule-free area. The examiner submits that the common syntax of English provides (ii) as the correct interpretation. Accordingly, since part does not encompass the entirety of the single copper nodule-free area, there would necessarily be a portion of the single copper nodule-free area (not encompassed by the part claim language) that would be structurally arranged such that it overlaps with the surrounding copper nodule-arranged areas, since only the part of the single copper nodule-free area is dispersed between copper nodule-arranged areas. Moreover, because copper nodules are necessarily present in the copper nodule-arranged areas, there is an explicit contradiction with the recitation “copper nodules are not located in the copper nodule-free areas”. Therefore, the metes and bounds of the invention are not clearly defined, and Claim 1 is indefinite. 
To aid in compact prosecution, the examiner is interpreting the Claim language as: “…a micro-rough surface having multiple copper nodule-free areas and multiple copper nodule-
Claims 2, 4-6 and 11-15 are rejected because of a dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-2, 5-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (WO 2013/065730, machine translation provided herein, Arai).
Regarding Claims 1-2 and 5-6, Arai teaches a micro-roughened electrodeposited copper foil (Page 5, Lines 178-182) comprising: a micro-rough surface (see Figure 3 below; Page 3, Lines 111-114), having multiple copper nodule-free areas and multiple copper nodule-arranged areas (black areas – Figure 3, highlighted below) in which the nodule-free areas are dispersed among the nodule-arranged areas (labeled 693 nm, Figure 3, highlighted below), multiple copper nodules (Claim 2), being formed on the micro-rough surface and located in copper nodule arranged areas (labeled 693 nm, below), in which the copper nodules are not located in the copper nodule-free areas (black areas – Figure 3, highlighted below), and the copper nodules in each in the copper nodule-arranged area are arranged and formed along a direction on the micro-rough surface (see Figure 3 below). 
Regarding the “wherein, in the micro-rough surface of 120 μm2”, the area of Arai for Figure 3 is 14.1 μm2, which is 8.51 times smaller than 120 μm2. The applicants claim the number of copper nodule-free areas at least 5 per 120 μm2 (Claim 1), or 10-100 per 120 μm2 (Claim 2), having a size of at least 250nm x 250nm (Claim 1). Accordingly for 120 μm2, Arai teaches at least 25 copper nodule-free areas (scaled for 120 μm2) with an area of a least 250nm x 250nm (see Figure 3, below), which satisfies the limitations of instant Claims 1-3. 

    PNG
    media_image1.png
    586
    819
    media_image1.png
    Greyscale
Regarding the copper nodule-arranged area with a length of 300-2500 nm, wherein the copper nodules have a mean width of 10-300 nm (Claim 1), or 10-200 nm (Claim 5), wherein the copper nodules in each copper nodule-arranged area is 3-50 (Claim 1), Arai teaches all of these features. Specifically, Arai teaches copper nodules (particles – Figure 3; Page 5, Lines 194-196; Claim 2) with an average size of less than 350 nm (Claim 2) or (Page 6, Lines 227-232), which overlaps the instant ranges, and overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff
Regarding Claim 11, Arai teaches all of the limitations of the micro-roughened electrodeposited copper foil of claim 1. Arai further teaches the copper foil configured to form a copper clad laminate, bonded to a substrate (Page 4, Lines 148-154).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-6 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims of copending Application No. 16/899,585 (reference application), as evidenced by Akase (CN 102362559, machine translation provided, Akase).
Regarding Claim 1, the reference application teaches an electrodeposited copper foil (Claim 1), having multiple copper nodule-free areas (Claim 2) and multiple copper nodule-arranged areas, wherein the areas are co-dispersed (implicit from Claim 2), wherein copper nodules are located in the copper nodule-arranged areas (Claim 2), and are arranged and formed along a direction on the micro-rough surface (Claim 1). Regarding the number of copper nodule-free areas per 120 μm2 (120,000,000 nm2) being 5 or higher and having a size of at least 250 nm x 250 nm (Claim 2) and each copper nodule-arranged area having a length of 300-2,500 nm, the reference applications teaches at least 2 smooth areas, which are free of nodules, with a size of at least 250,000 nm2 (implicit from Claim 2), and at least 1 rough area, which contains nodules, having a length of 1,000 nm and an area of 1,000,000 nm2 (implicit from Claim 2), wherein at prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05). The reference application does not explicitly disclose a mean width for the copper nodules but does disclose the nodules may be cone shaped (Claim 4). The examiner submits that the nodules of the reference application would reasonably be expected to be within that which is instantly claimed (10-300 nm), as this feature size is conventional in the art for needle shaped copper nodules, as evidenced by Akase, which analogously teaches on micro-roughened copper foils, with conical surface nodules (Paragraphs [0001], [0035-0036], [0040]), and specifies a diameter for the nodules of 0.1-2.0 μm (100-2,000 nm); and presents specific examples featuring a diameter of 87-234 nm (see discussion below, Figures 1-3, 5-6), both of which overlap the instantly claimed size, and overlapping/abutting ranges are prima facie obvious. Id.
Regarding Claim 2, the reference application teaches all of the limitations of the micro-roughened copper foil of Claim 1. The reference application further teaches at least 2 smooth areas, which are free of nodules (Claim 2), which overlaps with the instantly claimed range, and overlapping/abutting ranges are prima facie obvious. Id.
Regarding Claim 4, the reference application teaches all of the limitations of the micro-roughened copper foil of Claim 1. The reference application further teaches at least 2 smooth areas, which are free of nodules, with a size of at least 500 nm x 250 nm (Claim 2), which overlaps that which is instantly claimed, and overlapping/abutting ranges are prima facie obvious. Id.
Regarding Claim 5, the reference application teaches all of the limitations of the micro-roughened copper foil of Claim 1. The reference application evidenced by Akase teaches the mean width of copper nodules of 10-200 nm; specifically the examiner submits that the nodules of the reference application would reasonably be expected to be within that which is instantly claimed (10-200 nm), as this feature size is conventional in the art for needle shaped copper nodules, as evidenced by Akase, which analogously teaches on micro-roughened copper foils, with conical surface nodules (Paragraphs [0001], [0035-0036], and [0040]), and specifies a diameter for the nodules of 0.1-2.0 μm (100-2,000 nm); and presents specific examples featuring a diameter of 87-234 nm (see discussion below, Figures 1-3, 5-6), both of which overlap the instantly claimed size, and overlapping/abutting ranges are prima facie obvious. Id.
Regarding Claim 6, the reference application teaches all of the limitations of the micro-roughened copper foil of Claim 1. The reference application further teaches at least 6 copper nodules within the copper nodule-arranged area (Claim 2), which overlaps the instantly claimed size, and overlapping/abutting ranges are prima facie obvious. Id. 
Regarding Claim 11, the reference application teaches a copper clad laminate (Claim 9) comprising a substrate (Claim 9), and a copper foil of instant Claim 1. Specifically, Claims 9-10 and 12 of the reference application recite identical features to the copper foil in Claims 1-2 and 4, but describe the copper foil in the laminate structure. Accordingly, because Claims 1-2 and 4 teach the limitations of instant claim 1, the laminate of the reference application would necessary comprise the micro-roughened copper foil of Claim 1. 
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant’s arguments and amendments, see Remarks Page 9, filed on 27 September 2021, with respect to the objections of the drawings have been fully considered and are persuasive. Specifically, the applicants have provided updated drawings to correct objectionable subject matter. The objections of the drawings have been withdrawn. 
Applicant's arguments, see Remarks Pages 9-10, filed on 27 September 2021, with respect to the 35 USC 112(b) rejections of Claims 1-6 and 11-15 have been fully considered but they are not persuasive. The applicant’s proposed amendment does not clarify the subject matter of Claim 1; specifically, the presence of the phrase “part of the copper nodule-free areas” in lines 4-5 renders the claim indefinite (see discussion above). Therefore, the 35 USC 112(b) rejections of Claims 1-2, 4-6 and 11-15 have been maintained herein.
Applicant's arguments and amendments, see Remarks Pages 11-15, filed on 27 September 2021, with respect to the 35 USC 103 rejections of Claims 1-3, 5-6, and 11 over Arai, have been fully considered but they are not persuasive. 
Specifically, applicants argue the following:
Arai fails to teach the number of copper nodule-free area is 5 or higher, in an area of 120 μm2 and each copper-nodule free area has a size of 250nm x 250nm. As support the applicants acknowledge that Figure 3 of Arai is presented for an area of 14.1 μm2 and Arai teaches at least 25 copper nodule-free areas for a scaled area of 120μm2. The applicants argue, however, that it is not reasonable to perform such a scaling operation (Page 13). The applicants have not provided a reason as to why such an operation is not reasonable. The examiner notes that Figure 3 of Arai is an SEM-taken image of a representative portion of the micro-roughened electrodeposited copper foil, which is entire surface, as is the conventional practice of using SEM. There is no teaching nor suggestion in Arai that would allow one to reasonable conclude that the remaining portion of the foil would be substantially different from that which is seen in Figure 3 of Arai. Therefore the applicant’s arguments are not persuasive and the examiner submits that the scaling operation for determining the number of copper nodule-free areas for a scaled area of 120μm2 is appropriate and reasonable.
Arai does not teach that the copper nodules in each copper nodule-arranged areas are formed along a direction. In supporting this argument, the applicants state that the length of the copper nodule-arranged area of Figure 3, noted by the examiner as 693 nm features copper nodules that are arbitrarily arranged and therefore not formed along a direction. The examiner notes the same portion of Figure 3, and submits the nodules are formed in a direction, namely diagonally, highlighted by an added arrow to annotated Figure 3, above, and therefore applicant’s arguments are not persuasive.
Arai does not teach a mean width of 10-300 nm for the copper nodules in the copper-nodule arranged area. The applicants support this argument by stating the method for calculated mean width is different because applicants used the length of copper-nodule arranged area divided by number of copper nodules to arrive at this feature. Arai explicitly describes the average particle size, i.e., width, as 1-340 nm (Page 6, Lines 227-232). Therefore applicant’s arguments were not persuasive.
In conclusion, applicants argue for the foregoing reasons the rejected claims are allowable in light of Arai. The examiner does not concur and the 35 USC 103 rejections over Arai are maintained herein.
Applicant's arguments and amendments, see Remarks Pages 15-17, filed on 27 September 2021, with respect to the non-statutory double patenting rejections of Claims 1-6, and 11 over the application, as evidenced by Akase, have been fully considered but they are not persuasive. 
The applicants argue the diameter in Akase is a height because Akase also discloses an aspect ratio length to diameter. The examiner does not concur with applicant’s interpretation. Were applicant’s interpretation correct, this would necessarily require the nodule diameter of 150 nm or more. The examiner notes that Akase teaches multiple examples wherein the mean width is less than this range, see e.g., Figs. 2-3 and 5-6, which applicants have presented in the declaration, and is discussed below. The examiner further notes, that were applicant’s interpretation to be correct, given an aspect ratio of 1.5-3.0 or more, that would necessary yield a diameter range for the taught particles of 150 nm or more, which still overlaps the present application and therefore renders obvious the instantly claimed particle range because overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05). The applicant further Akase does not teach all of the limitations of the instant Claim 1. The examiner notes that Akase need not teach every feature of the present invention, rather, Akase needs only to teach the deficient limitation of the reference application, namely, the mean width of copper nodules, which, as mentioned above, Akase does. Therefore the arguments are not persuasive and the non-statutory double patenting rejections over the reference application as evidenced by Akase are maintained herein.

Response to Amendment
The declaration under 37 CFR 1.132 filed 27 September 2021 is insufficient to overcome the rejection of Claims 1-2, 5-6 and 11 based upon 35 USC 103 over Arai as set forth in the last Office action because: the declaration presents substantially identical arguments to those presented above, i.e., a, b, and c, and are likewise not persuasive, and therefore insufficient to overcome the rejections of record.
Before discussing the applicant’s specific arguments with respect to Akase, the examiner notes that Akase serves only as an evidentiary reference that demonstrates the conventional size for copper nodules, as analogous art to the reference application. Herein, the examiner notes applicant’s arguments to Fig. 1 of Akase, which the applicants argue teaches mean widths of the copper nodule-arranged areas of 500 nm, 558 nm, and 702 nm. Emphasis added. Accordingly, this corresponds to average copper nodule widths of 167 nm, 186 nm, and 234 nm, falling within applicants specified mean width. Similarly, applicants appear to make similar arguments for Figs. 2-3 and 5-6, which average copper nodule widths shown below.
Therefore considering the below examples, Akase does, in fact, teach average copper nodule widths, which, across all examples, overlap the instantly claimed ranges, and overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05). Therefore the applicant’s arguments are not persuasive, and therefore insufficient to overcome the rejections of record.
Figure in Akase
Number of Nodules
Width of Nodule-Arranged Area
Mean Width of Nodules
1
3
3
3
500 nm
558 nm
702 nm
167 nm
186 nm
234 nm
2
3
4

3

396 nm

553 nm

99 nm

184 nm

3
3
4
410 nm
809 nm
536 nm
137 nm
270 nm
179 nm
5
5
4
436 nm
500 nm
87 nm
125 nm
6
3
4
4
498 nm
532 nm
370 nm
166 nm
133 nm
93 nm


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D SCHNEIBLE whose telephone number is (571)272-5291. The examiner can normally be reached 08:30 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



						/HUMERA N. SHEIKH/                                                                        Supervisory Patent Examiner, Art Unit 1784                                                                                                                                
/JOHN D SCHNEIBLE/Examiner, Art Unit 1784